Citation Nr: 1527203	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  14-00 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for cause of death. 


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 








INTRODUCTION

The veteran served with the Philippine Commonwealth Army, USAFFE, from September 1941 to April 1942; the Recognized Guerillas from March 1945 to October 1945; and the Regular Philippine Army from October 1945 to January 1946.  He died in January 1980.  The Appellant is the veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) from a February 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

In her December 2013 VA Form 9, the appellant appears to be trying to raise a claim of clear and unmistakable error but has not articulated any error of fact or law in any specific prior rating decision or Board decision.  In this regard, if a claimant wishes to reasonably raise a CUE claim, there must be some degree of specificity as to what the alleged error is. See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on reconsideration, 6 Vet. App. 162, 163 (1994).  If the appellant should choose to do so, she is invited to file the appropriate claim with the agency of original jurisdiction (AOJ). 


FINDINGS OF FACT

1.  An un-appealed March 2011 disposition of the United States Court of Appeals for the Federal Circuit ("Federal Circuit") denied re-opening the claim of service connection for cause of the veteran's death.  

2.  Since the March 2011 disposition, evidence that is new, which relates to an unestablished fact necessary to substantiate the claims of service connection for service connection for the cause of the veteran's death, which is neither cumulative or redundant, and which raises a reasonable possibility of substantiating the claim has not been received.


CONCLUSIONS OF LAW

1.  The March 2011 disposition denying re-opening of the claim for service connection for cause of death is final.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a), 20.1104 (2014).

2.  New and material evidence has not been received with respect to the claim of entitlement to service connection for cause of death; the claim may not be reopened.  38 U.S.C.A. § 5108 (West 2004); 38 C.F.R. § 3.156 (a) (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant is seeking to reopen a claim of service connection for the cause of death of her husband that has been previously denied by the RO, the Board, CAVC, and the Federal Circuit.  For the reasons that follow, the Board concludes that the prior denials are final and that new and material evidence has not been received and reopening is not warranted.  

In December 1998, the Appellant filed a claim seeking service connection for the cause of her husband's death.  She submitted evidence including her husband's service records, his death certificate, and a certificate showing treatment for malaria in 1944.  In an October 1999 decision, the RO denied her claim for service connection, because they found no evidence of any relationship between the veteran's service and his death.  The Appellant did not appeal that decision and it became final.  38 C.F.R. § 20.1103.

In June 2005, the Appellant sent a claim to the RO for pension for a non-service-connected death and asserted that her husband had been a prisoner of war (POW) in 1942.  The RO explained that the veteran's service did not qualify her for a non-service connected death pension and if she wanted to reopen her previous claim, she would have to submit new and material evidence.  

In May 2006, the Appellant sought to re-open her service connection claim for cause of death.  She submitted additional documents in support of her claim, including her marriage certificate and documents showing her housing status.  The RO requested more information regarding her husband's alleged prisoner of war status.  In July 2006, the RO denied the Appellants claim on the grounds that new and material evidence had not been submitted to warrant reopening of her claim.  The Appellant appealed that decision to the Board.  In a June 2008 decision, the Board denied reopening stating that the evidence submitted was essentially "duplicative" of the evidence previously submitted.  The Board explained that the new evidence consisting of affidavit of Philippine Army personnel, marriage contract, assertions from the appellant that the cause of death was related to service and various forms documenting the appellant's living status was essentially duplicative of information already of record.  The Board explained that none of the new evidence documented any relationship between the Veteran's cause of death and service.  The Board also determined that the evidence submitted was not material to her non service-connected death benefits claim.  

The Appellant appealed the Board's decision to the United States Court of Appeals for Veteran's Claims (CAVC).  The Appellant focused her appeal on the service connection claim and did not address the issue of nonservice-connected death pension benefits, as such CAVC deemed her death pension benefits claim abandoned.  CAVC affirmed the Board's decision and explained that the Board's conclusion that the evidence received since 1999 was not new and material because it was essentially duplicative of the evidence considered in 1999 and did not relate to the unestablished medical relationship between the Veteran's death and his time in Philippine service was supported by the record, in compliance with the law and did not leave CAVC with a definite and firm conviction that the Board erred in finding the appellant was not entitled to a reopening of her claim.  CAVC also addressed the appellant's arguments that the Board erred in not assisting the Veteran in filling out forms, not providing a medical opinion as to whether the Veteran's death was related to his time as a prisoner of war, committing clear and unmistakable error in applying the VCAA, and failing to consider the situation surrounding the Veteran's release as a prisoner of war from a concentration camp under the doctrine of reasonable doubt.  CAVC explained that the VCAA was inapplicable to the form as it was filed in 1945 prior to the Veteran's death and prior to the enactment of the VCAA.  CAVC noted there was no duty under the VCAA to provide a medical nexus examination in claims to reopen unless and until the claimant submits new and material evidence.  CAVC noted that the appellant failed to indicate what provisions of the VCAA statute were violated or what action by the Board constituted CUE and further noted as she claimed a VCAA notice error the general unsupported argument was insufficient as a breach of the duty to assist can never constitute CUE as a matter of law.  Concerning the application of the benefit of the doubt rule, CAVC explained that this statute applies only to merit determinations after a final claim is reopened.  Furthermore, it is not necessary at the reopening stage because the evidence is presumed credible.  Finally, CAVC noted to the extent the appellant argued her husband's cause of death was entitled to presumptive service connection under 38 C.F.R. § 3.309, it was of not import as she had not submitted any new and material evidence allowing VA to consider the theory as part of a reopened claim.

The Federal Circuit affirmed CAVC decision in a March 2011 disposition.  At the Federal Circuit the appellant argued that VA failed its duty to assist as it concentrated on non-service-connected death benefits without informing her that survivors of Filipino veterans were not entitled to non-service connected death pension benefits.  The Veteran circuit explained that the record reflects the RO informed the appellant in 1985 and 2005 that survivors of Filipino veterans were not entitled to non-service-connected death benefits.  The RO then proceeded to separately consider the service connection claim and as such the contention that VA focused on the non-service-connected death benefits claim was unsupported by the record.  The appellant further argued VA failed to presume service connection based on her husband's prisoner of war status.  The Federal Circuit explained that the RO never determined that the record supported her husband's alleged prisoner of war status as the only document discussing prisoner of war status was a June 1, 1965 document that identified the date range from April 9, 1942 to October 12, 1942 as "alleged POW status, not supported."  The RO requested more information concerning the POW status in connection with the appellant's claim to reopen and the appellant did not respond.  As such, the RO properly determined there was an insufficient factual predicate for finding presumptive service connection based on prisoner of war status.  Furthermore, the Federal Circuit pointed out that neither uremia nor nephritis is presumed to be connected to prisoner of war status.  Thus, the Federal Circuit concluded that the prisoner of war allegation raised in 2006 was not material to the service connection claim.  

In August 2011, the Appellant sought to reopen her claim by stating that she failed to submit further evidence regarding her husband's POW status because she was uninformed and did not receive the proper guidance.  She also stated that her husband participated in a Death March to a concentration camp for POW's for the period of April 10, 1942 through October 12, 1942.  She based this evidence on an affidavit from the Philippine Army Personnel dated November 10, 1945.  The RO developed her claim and sent information to the National Personnel Records Center to confirm her husband's POW status.  In December 2012, the Appellant was informed, through an administrative decision that her husband failed to meet the criteria of a former POW.  In February 2013, the RO denied reopening of the Appellant's claim for service connection for cause of death because new and material evidence had not been submitted.  

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the U.S. Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

Evidence that has been submitted since the last prior denial, the March 2011 disposition from the Federal Circuit, includes; a POW questionnaire for surviving spouses, that was completed and signed by the Appellant.  A lay statement from the Appellant stating her husband never filed a claim because he was uninformed.  She also submitted a copy of the Veteran's death certificate, an affidavit for Philippine Army Personnel signed November 1945, another statement dated January 2012 that the Appellant's husband had been a prisoner of war and that he should be service connected for cause of death, the Veteran's service records, a copy her marriage certificate, a May 2011 certification from the General Headquarters of the Armed Forces of the Philippines, another lay statement from May 2014 restating her previous contentions that her husband was a POW, and lastly, a medical certificate certifying the Appellant's age, her marital status and chronic disabilities.  The record also includes a statement from the National Personnel Records Center and a November 2012 administrative decision.  

The last prior denial, upheld by the Federal Circuit, was based upon lack a nexus between the veteran's death and his military service.  Further, the Federal Circuit noted that the presumption of POW status would not assist the Veteran with her cause of death claim, because neither uremia nor nephritis is presumed to be connected to prisoner of war status.  The veteran's death certificate lists his cause of death as uremia and nephritis See 38 C.F.R. §§ 3.307(a)(5), 3.309.  

The Board has reviewed the evidence of record and finds that the following evidence submitted since the last prior denial is not new, to include: the Appellant's marriage certificate, her husband's death certificate, the Veteran' service records, an affidavit from the Philippine Army Personnel signed in November 1945 are all not new because they were previously of record.  

The medical certificate regarding the Appellant's health, age, and marital status is new but is not material as it does not address the reason why the last denial was made, and that was for lack of nexus.  

The lay statements submitted by the Appellant are and the POW Questionnaire are duplicative of statements previously made.  In this case, the appellant has consistently argued that her husband's death was caused by service, existed during service, was due to malnutrition, or as a POW who suffered sickness and infirmities during his time as a POW and marches he endured while in custody.  Therefore, having been previously considered and rejected, additional statements to this same effect cannot be held to be "new" evidence.  Reid v. Derwinski, 2 Vet. App. 312 (1992).  See also Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  

The May 2011 Certification from the Armed Forces reiterates information previously provided by the General Headquarters of the Armed Forces of the Philippines in certification dated in May 1998 but also lists that the Veteran was a POW from April 1942 until October 1942.  While the addition of listing him a POW is new, it is not material.  In reopening, the mere presence of evidence in the record on a fact in dispute does not automatically mean that newly submitted corroborating evidence is cumulative.  See, e.g., Paller v. Principi, 3 Vet. App. 535, 538 (1992); see also Forrest v. Brown, 4 Vet. App. 276, 279 (1993) (noting that statements from a former military policeman and a social worker, although "similar" to statements by the veteran previously in the record, are "corroborative statements from different sources, and thus cannot be rejected as 'merely cumulative'").  This does not mean that "a claimant can endlessly reopen a case 'a doctor at a time.'"  Paller, 3 Vet. App. at 538. Rather, "[t]here will be a point reached, and probably fairly quickly . . . [that] the evidence being proffered has been fairly considered and that further rearticulation of already corroborated evidence is, indeed, cumulative." Id.  In this case, while the appellant submitted new arguably corroborating evidence, other evidence with the file included a finding from the National Personnel Records Center that the Veteran did not acquire prisoner of war status.  In other words, the assertion of POW status is inherently incredible as it is directly contradicted by the service department and is, therefore, not material. Justus, 3 Vet. App. at 513; Duran v. Brown, 7 Vet. App. 216 (1994); Duro v. Derwinski, 2 Vet. App. 530 (1992)( the findings of the U.S. service department through the NPRC are binding on VA for the purpose of establishing the Veteran's period of active duty in the U.S. Armed Forces.).  Furthermore, VA is prohibited from finding that a person served in the U.S. Armed Forces based on anything other than a document issued by a service department or verification by a service department.  See Tagupa v. McDonald, 27 Vet. App. 95, 100 (August 26, 2014).  Thus, contrary to the claimant's arguments, copies of records from jurisdictions other than the United States service departments, such as records from the Philippines government, cannot, as a matter of law, verify such service.  Additionally, the Federal Circuit clearly noted that as neither uremia nor nephritis were presumed to be connected to prisoner of war status, the entire prisoner of war allegation was not material to the claim.  

Thus, since the evidence submitted is either not new or not material, the Board concludes that reopening is not warranted.  See 38 C.F.R. § 3.156 (a).  

The Board is aware that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The Federal Circuit interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  However, even under this standard, the evidence submitted would not trigger VA's duty to assist by providing a medical opinion, because one was already provided.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Overall, the Board has determined that the evidence submitted in support of the claim of service connection for cause of death does not raise a reasonable possibility of substantiating that claim and is insufficient to reopen the previously denied claim.  38 U.C.S.A. §§5108, 7105; 38 C.F.R § 3.156(a).  Having found the evidence not new and material, no further adjudication of this claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).

Duty to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, prior to the adjudication of petitions to reopen service connection claims, the Appellant must be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.  Kent v. Nicholson, 20 Vet. App. 1, 5 (2006).  Prior to initial adjudication of the Appellant's petition to reopen her claim for service connection, September 2011 and December 2012 letters fully satisfied the duty to notify provisions including the requirements of Kent.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).
With regard to an application to reopen a previously denied claim, VA's responsibility to assist the Appellant extends to requesting evidence from any new source identified by the claimant, and if that evidence is not new and material, the claim is not reopened, and VA has no further duties to the Appellant with respect to that particular claim.  The VCAA explicitly stated that, regardless of any assistance provided to the claimant, new and material evidence must still be submitted to reopen a claim.  See 38 U.S.C. § 5103A(f); 38 C.F.R. § 3.159(c)(4)(C)(iii); see also Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or obtain a medical opinion until a claim is reopened). 

Service treatment records are associated with claims file. All records identified by the Appellant have also been obtained.  The Appellant has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER



____________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


